Case 2:12-cv-00116-JMS-MJD Document 266 Filed 10/11/18 Page 1 of 11 PageID #: 3095



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF INDIANA
                                        TERRE HAUTE DIVISION

   AARON ISBY-ISRAEL,                                          )
                                                               )
           Plaintiff,                                          )
                                                               )
                    v.                                         )
                                                               )
   RICHARD BROWN et al.,                                       )       Case No.: 2:12-cv-00116-JMS-MJD
                                                               )
           Defendants.                                         )

                                    PLAINTIFF’S POST-TRIAL BRIEF

           Pursuant to the Court’s September 28, 2018 Amended Minute Entry [Dkt. 263], Plaintiff

  Aaron Isby-Israel respectfully submits this post-trial brief.

  I.       Defendants do not meet their Hewitt burden by sending review forms with false
           statements and conducting reviews “if and only if the offender requests” one.

           Defendants told this Court they reviewed Mr. Isby for “continued placement” in solitary

  confinement “every thirty days,” and that the “thirty-day review consists of examining [Mr.

  Isby’s] Case Plan and other documents related to behavior, conduct and safety concerns, as well

  as reviewing any conduct reports and history.” [Dkt. 52-1.] They told the Seventh Circuit the

  “30-day review process passes constitutional muster.” Br. of Appellees at 22, Isby v. Brown, No.

  15-3334 (7th Cir. Dec. 7, 2016). As Defendants intended, both courts relied on those statements.

           We now know that “no review [is] actually conducted in connection with [the] 30-day

  review” forms, that the 30-day reviews are not “reviews” in “any meaningful sense of the word,”

  and that the statement on the 30-day review forms that Mr. Isby’s “status ha[d] been reviewed”

  was “false.” The forms were “auto populated”; their conclusions “preordained.” 1


  1
   These quotations come from Charles Dugan’s deposition at 177:16-21, 254:17-19, and 271:11-12, and from trial.
  We have ordered the trial transcript and will provide pinpoint citations when it is available. Mr. Dugan generated the
  30-day review forms for Mr. Isby (and up to 143 other prisoners at a time) for several years.


  US.120347877.01
Case 2:12-cv-00116-JMS-MJD Document 266 Filed 10/11/18 Page 2 of 11 PageID #: 3096



         After those revelations, Defendants changed their story: “The important review of the

  plaintiff’s status is what is referred to as the 90-day review. The 30-day review is merely to make

  sure that no offender is overlooked.” [Defendants’ Issue Statement, Dkt. 225 at 2.] This scheme,

  however, does not come close to passing constitutional muster.

         a.      The “90-day” reviews happen irregularly at best, and may not happen at all.

         “[T]he Due Process Clause mandates that prison officials periodically review whether an

  inmate placed in administrative segregation continues to pose a threat.” Isby v. Brown, 856 F.3d

  508, 524 (7th Cir. 2017) (citing Hewitt v. Helms, 459 U.S. 460, 477 n.9 (1983)). Under Hewitt,

  “[p]rison officials must engage in some sort of periodic review of the confinement of such

  inmates.” 459 U.S. at 477 n.9, abrogated in part by Sandin v. Connor, 515 U.S. 472 (1995).

  “Periodic” means “occurring or appearing at intervals.” Oxford English Dictionary 1067 (11th

  ed. 2004). The cases interpreting Hewitt reflect that plain meaning. For example, the Seventh

  Circuit confirmed that Hewitt requires “ongoing review” to “determine whether [the criteria for

  placing the inmate in administrative segregation] are still being met.” Smith v. Shettle, 946 F.2d

  1250, 1254 (7th Cir. 1991). Reviews must also be “sufficiently frequent that administrative

  segregation does not become a pretext for indefinite confinement[.]” Westefer v. Neal, 682 F.3d

  679, 686 (7th Cir. 2012). The court in Westefer cited a case holding that a “120-day interval

  satisfied due process.” Id. (citing Toussaint v. McCarthy, 926 F.2d 800, 803 (9th Cir. 1990)).

         The “90-day” reviews to which Defendants retreat are neither “ongoing” nor “periodic.”

  Though staff can initiate the reviews, see Trial Ex. 1, DOC Policy 01-04-101 at § VIII.A.2,

  Defendants have done so only two times since 2006: once in 2014, and once again in 2017.

  Defendant Hendrix ordered the 2017 review shortly after this case was remanded and in

  connection with a call among all DOC Wardens at which Mr. Isby was specifically discussed.



                                                   2
Case 2:12-cv-00116-JMS-MJD Document 266 Filed 10/11/18 Page 3 of 11 PageID #: 3097



  That review generated a unanimous decision that Mr. Isby was “Not Recommended” for release

  from segregation, and it included written comments from each reviewer. [Trial Ex. 229 (Aug. 15,

  2017 90-day review).] Curiously, this “90-day” review came just 19 days after the same

  reviewers unanimously “Recommended” Mr. Isby for release, without written comments—

  except for the Warden’s notation that Mr. Isby’s request for release was “approved.” [Trial Ex.

  228 (July 27, 2017 90-day review).]

          Defendants, who “must engage” in “periodic reviews,” Hewitt, 459 U.S. at 477 n.9, say

  that they engage in those reviews “if and only if the offender requests it.” Issue Statement at 3.

  That is not what they said in their summary judgment motion, Dkt. 53 at 3-4 (“Isby-Israel is

  reviewed for continued placement in the department-wide administrative segregation every thirty

  days, under DOC policy”), in their appellate briefing, Appellees’ Brief at 22, Isby v. Brown, No.

  15-3334 (7th Cir. Dec. 7, 2016)(“[T]his 30-day review process passes constitutional muster”), or

  in their Seventh Circuit oral argument (“The 30-day reviews of Isby’s placement comply with

  the teachings of Hewitt, Shettle, and this Court’s decision in Westefer.”). 2

          b.       Reviews that do not happen regularly, and may never happen at all, are not
                   “frequent,” “ongoing,” or “periodic” reviews.

          No reported court decision has upheld a scheme whereby “periodic” Hewitt reviews are

  conducted “if and only if the offender requests” them. Indeed, whenever courts have considered

  whether Hewitt reviews occur with sufficient frequency, they assumed meaningful reviews

  actually occurred. E.g., Shettle, 946 F.2d at 1254 (finding Indiana’s 30-day review interval

  sufficient and noting that “the defendants’ uncontradicted affidavits show that these inmates

  received all the process due them”); Proctor v. LeClaire, 846 F.3d 597, 603 (2d Cir. 2017)



  2
   The audio of the oral argument is available at http://media.ca7.uscourts.gov/sound/2017/gw.15-3334.15-
  3334_02_08_2017.mp3. The quoted phrase occurs at 15:21 in the recording.

                                                          3
Case 2:12-cv-00116-JMS-MJD Document 266 Filed 10/11/18 Page 4 of 11 PageID #: 3098



  (reviews occurred every 60 days “without fail”); Westefer v. Snyder, 422 F.3d 570, 578 (7th Cir.

  2005) (“the review committee conducts a review of each prisoner’s file every ninety days”);

  Toussaint, 926 F.2d at 803 (120-day interval); cf. Wilkinson v. Austin, 545 U.S. 209, 217 (2005)

  (annual reviews “str[uck] a constitutionally permissible balance”) (citation omitted).

           The only analogous case we found is Incumaa v. Stirling, 791 F.3d 517 (4th Cir. 2015).

  There, the prison conducted 30-day reviews, which prisoners could request to appeal. Id. at 523.

  Echoing Defendants’ actions here, the reviewers “merely rubber-stamp[ed] Appellant’s

  incarceration in the SMU (figuratively and sometimes literally), listing in ‘rote repetition’ the

  same justification every 30 days.” Id. at 534 (citation omitted). Conducting a Mathews analysis,

  the court found that the rubber-stamped 30-day review, with only the possibility of further

  review, resulted in “risk of erroneous deprivation” that was “exceedingly high.” Id. 3 So too here.

           In short, Hewitt means what it says: Prison officials “must engage in some sort of

  periodic review[.]” 459 U.S. at 477 n.9. A system of meaningless paperwork and reviews that do

  not happen at regular intervals—and may not happen at all—does not comply with Hewitt.

  II.      Alleged failure to request a review cannot constitute a waiver of due process rights.

           Defendants claim that “[f]rom 2014 to 2017, … Isby did not request a 90-day review.”

  [Dkt. 225 at 3.] They claim, without citing any authority, that Mr. Isby “therefore waived any

  claim concerning that review process.” [Id.] Defendants are wrong. Mr. Isby testified at trial

  about multiple instances in which he requested a “full” review but did not receive one. But even




  3
    Review procedures are evaluated under the three Mathews v. Eldridge factors: “(1) the private interest … affected
  by a governmental decision, (2) the governmental interests at stake, and (3) ‘the risk of an erroneous deprivation of
  [the private] interest through the procedures used, and the probable value, if any, of additional or substitute
  procedural safeguards.” Isby, 856 F.3d at 525 (alteration in original) (quoting Mathews v. Eldridge, 424 U.S. 319,
  335 (1976)). “[T]he extraordinary length of Isby’s segregation in the SCU implicates his due process rights,” id. at
  524, leaving only factors two and three to consider here.

                                                            4
Case 2:12-cv-00116-JMS-MJD Document 266 Filed 10/11/18 Page 5 of 11 PageID #: 3099



  if Defendants’ assertion were accurate, Mr. Isby’s alleged silence could not be a legally effective

  waiver of his due process rights.

           Defendants say that “[f]ailure to exercise [a] due process right is a waiver of it.” [Dkt.

  265 at 4.] Not so. Procedural due process rights can be waived, but it has long been true that

  “courts indulge every reasonable presumption against waiver of fundamental constitutional rights

  and … do not presume acquiescence in the loss of fundamental rights.” Johnson v. Zerbst, 304

  U.S. 348, 464 (1938) (quotation omitted). “A waiver is ordinarily an intentional relinquishment

  or abandonment of a known right or privilege.” Id. Much more recently, the Seventh Circuit held

  that “to be valid,” a waiver of procedural due process rights must be both “knowing and

  voluntary.” Domka v. Portage County, 523 F.3d 776, 782 (7th Cir. 2008) (finding waiver where

  plaintiff signed a document containing “completely unambiguous” waiver language) 4; see also

  United States v. Hill, 252 F.3d 919, 923 (7th Cir. 2001) (waiver “is demonstrable knowledge of

  the right being surrendered and a formal decision to forego that right”) (emphasis added).

           Here, Defendants know full well how to employ “completely unambiguous” written

  waiver language. For example, their annual review forms contain written notice of the prisoner’s

  rights, and a space for the prisoner to sign to waive advance notice of the hearing:




  4
    Defendants cite Domka for the proposition that “[f]ailure to exercise [a] due process right is a waiver of it.” [Dkt.
  265 at 4.] That is not at all what Domka says. In Domka, as explained above, the rights (to home detention and work
  release) were waived because the plaintiff signed a document containing “completely unambiguous” waiver
  language, not because he failed to exercise a right. 523 F.3d at 782.

                                                             5
Case 2:12-cv-00116-JMS-MJD Document 266 Filed 10/11/18 Page 6 of 11 PageID #: 3100



  In the form above (Trial Exhibit 13), Mr. Isby indicated his “demonstrable knowledge” of his

  rights (first signature block), but he did not make a “formal decision to forego” those rights. Hill,

  252 F.3d at 923. If Defendants wanted Mr. Isby to knowingly waive his due process rights with

  respect to the 90-day reviews, “then it seems easy enough” for them to have modified the waiver

  form they already use for the annual reviews to accomplish that aim. Isby, 856 F.3d at 527.

             More fundamentally, Mr. Isby repeatedly, regularly, and urgently requested meaningful

  reviews that could lead to his release from solitary confinement. For example:

         •   Trial Ex. 17 (“I have been on SHU … nine years and this rationale does not explain
             why”);

         •   Trial Ex. 85 (“This arbitrary action[] of keeping me in SCU violates my substantive due
             process rights”);

         •   Trial Ex. 96 (“This review is a sham of due process, because it contains boilerplate
             language[ ] that does not provide a detail[] reason why I have been in SCU … on
             Administrative Status for five [] years”);

         •   Trial Ex. 122 (“I have spent [five] consecutive years in [SCU] without any hearing”);

         •   Trial Ex. 123 (“I urge a reclassification and transfer out of WVCF/SCU”);

         •   Trial Ex. 208 (“No written detail[] reason has been provided by the WVCF Richard
             Brown and Facility Review Committee why I was denied release from DWRSH-A”);

         •   Trial Ex. 194 (“I was subjected to a review by Jerry Snyder[;] during this review I
             contested my prolong confinement on SHU (SCU) DWAS and demand[ed] to be
             release[d] back into general population at my parent facility at ISP”);

         •   Trial Ex. 16 (“You are urge[d] to review the arbitrary denial of my transfer request by
             Supt. Richard Brown and grant my transfer!”);

         •   Trial Ex. 42 (“I have been held in solitary confinement at SHU A/S the past ten years
             without meaningful human contact and my confinement is being prolonged as
             punishment without penological justification!”). 5




  5
      For the full timeline of Mr. Isby’s appeals and requests, see the parties’ Joint Timeline. [Dkt. 264.]

                                                                6
Case 2:12-cv-00116-JMS-MJD Document 266 Filed 10/11/18 Page 7 of 11 PageID #: 3101



  These repeated pleas make clear that Mr. Isby did not make a “formal decision to forego”

  anything, Hill, 252 F.3d at 923, let alone to forego his Constitutional right to periodic review of

  his years-long solitary confinement.

           Instead of rubber-stamping meaningless forms that preordained Mr. Isby’s continued

  solitary confinement, the Defendants should have done what the Constitution requires—i.e.,

  conduct a meaningful review to determine whether the extreme restrictions on Mr. Isby’s life,

  liberty, and happiness could and should continue. None of the Defendants did that. They should

  not be heard now to argue that Mr. Isby waived his rights.

  III.     Mr. Isby is not limited to nominal compensatory damages.

           Defendants contend that Mr. Isby is limited to nominal damages of $1.00. [Dkt. 225 at 6

  (citing Carey v. Piphus, 435 U.S. 247, 267 (1978).] They are mistaken. In Carey, the Supreme

  Court held that “the denial of procedural due process should be actionable for nominal damages

  without proof of actual injury.” 435 U.S. at 266 (citation omitted) (emphasis added). That does

  not foreclose the possibility of compensatory damages with proof of actual injury. Under Carey,

  Mr. Isby can “recover compensatory damages,” if he proves “that if he had been provided with

  the due process to which he was entitled, he would not have been sent to DWAS.” Littler v. Ind.

  Dep’t of Corr. Comm’r et al., 2013 WL 4551072, at *2 (N.D. Ind. Aug. 28, 2013) (citing Carey,

  435 U.S. at 266-67.) He has done so.

           We know that “no change to [Mr. Isby’s] status” occurs when the Defendants generate a

  “review” having pre-determined the outcome. But we also know that, when Mr. Isby’s status is

  actually reviewed, he is recommended for release. 6 That happened in 2002 and 2003. [Trial Exs.



  6
   Defendants write that it “is essentially undisputed … that Isby belongs in administrative restrictive status housing.”
  [Dkt. 265 at 5.] We respectfully disagree. So did Deputy Commissioner Lemmon in 2005, see Trial Ex. 278, and so
  did the reviewers who signed Trial Exhibit 228 (the July 27, 2017 90-day review)—that is, until Defendant Hendrix

                                                             7
Case 2:12-cv-00116-JMS-MJD Document 266 Filed 10/11/18 Page 8 of 11 PageID #: 3102



  280, 281.] It happened in 2005, when after having been conduct-clear for five years, two months,

  and sixteen days, Mr. Isby was released into facility status by order of then-Deputy

  Commissioner Bruce Lemmon. [Trial Ex. 278.] And it happened in 2017. [Trial Ex. 228.] (But

  then Defendant Hendrix directed a re-review, Ex. 229, and that was that.)

          Damages, then, are available to compensate Mr. Isby for the injury caused by

  Defendants’ Potemkin reviews. While under the PLRA, damages for “mental and emotional

  injury” are unavailable absent proof of physical injury, see 42 U.S.C. § 1997e(e), Seventh Circuit

  authority recognizes that not every intangible harm is a “mental and emotional injury.” For

  example, in Cassidy v. Indiana Department of Corrections, the Circuit held that, despite the

  PLRA’s prohibition on “mental or emotional” injury, the offender could “nonetheless pursue all

  of his other claims for damages.” 199 F.3d 374 (7th Cir. 2000). Aref v. Lynch also is instructive

  on this point. 833 F.3d 242, 265 (D.C. Cir. 2016). There, the court discussed the “universe of

  injuries” that are neither mental nor emotional, and for which plaintiffs may recover under the

  PLRA, noting that “[c]ourts have … consistently treated the loss of liberty as an independently

  cognizable injury, separate from any mental or emotional harm.” Id. at 264 (citations omitted).

          Another case involving loss of liberty is Campbell v. Peters, 1999 WL 1313698, at *13

  (N.D. Ill. Sept. 30, 1999), rev’d on qualified immunity grounds, 256 F.3d 695 (7th Cir. 2001);

  see also Simmons v. Cook, 154 F.3d 805, 809 (8th Cir. 1998) (affirming $2,000 compensatory

  damages award for thirty-two-hour solitary confinement). In Campbell, an Eighth Amendment

  case, the plaintiff was incarcerated for two years past his release date. The court concluded that

  the “evidence was sufficient for the jury to conclude that the defendants had actual knowledge of

  an excessive risk that the plaintiff was subject to prolonged and unjustified confinement.” Id. at


  talked to the Warden, whereupon those “same officers recommended against release from restrictive housing a few
  weeks later.” [Dkt. 265 at 4 n.1 (citing Trial Ex. 229).]

                                                         8
Case 2:12-cv-00116-JMS-MJD Document 266 Filed 10/11/18 Page 9 of 11 PageID #: 3103



  *13. The court upheld the jury’s award of $140 for each day of unjustified confinement, finding

  that it was “roughly comparable to other awards in similar cases.” Id. One “similar case” the

  court cited was Smith v. Rowe, which affirmed an award of $119 per day of segregation. 761

  F.2d 360, 368 (7th Cir. 1985). 7 Here, as in Campbell, the trial evidence is sufficient for the Court

  to conclude that Defendants had “actual knowledge of an excessive risk” that Mr. Isby was being

  kept in solitary confinement without the “ongoing,” “periodic” reports he was entitled to receive.

           The Court should award damages along the lines of Campbell and Smith. We suggest the

  following calculation: Mr. Isby filed his complaint on May 15, 2012. There is a two-year

  limitations period for Section 1983 claims. There are 3,071 days between May 15, 2010 and the

  date of this filing. Using the $119/day figure from Smith, the compensatory damages award

  would be $365,449. Using the $140/day figure from Campbell, the award would be $429,940.

           Finally, even if Defendants’ interpretations of Carey and Section 1997e(e) are correct,

  “nothing prevents an award of punitive damages for constitutional violations when compensatory

  damages are not available.” Calhoun v. DeTella, 319 F.3d 936, 942 (7th Cir. 2003) (citation

  omitted). Punitive damages are not barred by Section 1997e(e) because they “are designed to

  punish and deter wrongdoers for deprivations of constitutional rights, [so] they are not

  compensation ‘for’ emotional and mental injury.” Id. (citation omitted). 8




  7
   Smith is the case that we promised we would examine. Smith was decided before PLRA Section 1997e(e) took
  effect in 1996, but its damages figure was cited most recently in Almighty Supreme Born Allah v. Milling, 2016 WL
  1311997, at *15 (D. Conn. April 4, 2016), rev’d on other grounds, 876 F.3d 48 (2d Cir. 2017). But see Henderson v.
  Johnson, 2007 WL 781767, at *6 (C.D. Ill. Mar. 12, 2007) (noting that Smith predates the PLRA, and “if the
  damage suffered by segregation is solely mental or emotional,” the damages would be barred by the PLRA).
  8
    There can be no doubt that Mr. Isby has suffered “mental and emotional” injuries, even if he cannot be
  compensated for them. In Davis v. Ayala, Justice Kennedy lamented the “human toll wrought by extended terms in
  isolation[.]” 135 S. Ct. 2187, 2209 (2015) (Kennedy, J., concurring). See also id. (noting that solitary confinement
  can bring prisoners “to the edge of madness, perhaps to madness itself.”). Defendants are remarkably cavalier about
  these effects. See, e.g., Dkt. 265 at 6 (“Isby’s attitude in and toward the court underscores the concerns about his
  behavior. Substantively, he is in the right housing.”).

                                                           9
Case 2:12-cv-00116-JMS-MJD Document 266 Filed 10/11/18 Page 10 of 11 PageID #: 3104



          Punitive damages are available upon proof of “reckless or callous indifference to the

   federal protected rights of others.” Smith v. Wade, 461 U.S. 30, 56 (1983). In light of Mr. Isby’s

   repeated appeals over the years, Defendants certainly knew that Mr. Isby was being held without

   receiving proper or regular reviews. Defendants’ false affidavit and repeated false claims to this

   Court and to the Seventh Circuit about the nature of the 30-day reviews, as well as their

   transferring Mr. Isby just 30 working days after the Seventh Circuit’s opinion was issued

   (purportedly because, after 12 years, Mr. Isby suddenly needed a “change of scenery”),

   demonstrate Defendants’ culpability. Punitive damages are warranted here.

                                            CONCLUSION

          Defendants’ repeated false statements to this honorable Court and to the Seventh Circuit

   were made to justify keeping a man in solitary confinement for more than 27 of the last 28 years.

   These false statements almost evaded detection. But Defendants were caught, and their “review”

   process was exposed as a sham. Defendants should be made to compensate Mr. Isby for his years

   of unconscionable injury, should be ordered to provide Mr. Isby the reviews to which he is

   entitled under the Constitution, and should have punitive damages assessed against them.


   Dated: October 11, 2018                       Respectfully submitted,

                                                 FAEGRE BAKER DANIELS LLP

                                                 /s/ Daniel R. Kelley
                                                 Daniel R. Kelley (Atty. No. 30706-49)
                                                 Jason M. Rauch (Atty. No. 34749-49)
                                                 Burnell K. Grimes (Atty. No. 34370-49)
                                                 300 N. Meridian Street, Suite 2700
                                                 Indianapolis, Indiana 46204
                                                 Daniel.Kelley@faegrebd.com
                                                 Jason.Rauch@faegrebd.com
                                                 Burnell.Grimes@faegrebd.com

                                                 Attorneys for Plaintiff Aaron Isby-Israel


                                                   10
Case 2:12-cv-00116-JMS-MJD Document 266 Filed 10/11/18 Page 11 of 11 PageID #: 3105



                                    CERTIFICATE OF SERVICE

          I hereby certify that on October 11, 2018, I filed the foregoing document electronically.

   The parties may access this filing through the Court’s system. Notice of this filing will be sent to

   the attorneys of record by the Court’s electronic filing system.



                                                 /s/ Daniel R. Kelley




                                                    11
